ORDER
PER CURIAM.
Mark Mueller (Mueller) appeals from the Labor and Industrial Relations Commission’s (Commission’s) award affirming the Administrative Law Judge’s (ALJ’s) denial of compensation. Commission adopted the ALJ’s findings that Mueller did not establish medical causation by a reasonable probability and that Mueller did not establish by a reasonable probability that his back condition is work related. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. Because an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).